DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The office action is in response to the claim amendments and remarks filed on August 3, 2022 for the application filed May 29, 2018 which claims priority to foreign application filed on November 29, 2015. Claims 1, 3, 8, 10, 15 and 17  have been amended and claims 2, 9 and 16 have been cancelled. Claims 1, 3-8, 10-15 and 17-22 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15 and 17-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abou-Hawili et al. (U.S. Pub. No. 2017/0004261).
Regarding claim 1, Abou-Hawili discloses a computer-implemented method performed by one or more processors (Paragraphs [0011] and [0079]), comprising:
identifying, by the one or more processors, an information item corresponding to a task in an electronic record and practice management environment (Paragraphs [0046]-[0049] discuss identifying patient information, such as the patient identity and patient location, associated with a task in an electronic medical records and health information system, construed as an information item.); 
identifying, by the one or more processors, an objective item corresponding to the task in the electronic record and practice management environment (Paragraphs [0046]-[0049] discuss identifying a task type associated with a task in an electronic medical records and health information system, construed as an objective item.); 
identifying, by the one or more processors, a decision item corresponding to the task in the electronic record and practice management environment (Paragraphs [0046]-[0049] discuss identifying medication, treatment or test information associated with a task in an electronic medical records and health information system, construed as a decision item.); 
identifying, by the one or more processors, an action item corresponding to the task in the electronic record and practice management environment (Paragraphs [0046]-[0049] discuss identifying order information associated with a task in an electronic medical records and health information system, construed as an action item. Paragraphs [0060], [0063] and [0066] discuss that the task/order is also associated with identified actions such as instructions for the order, documenting pain levels, documenting injection site, etc., construed as action items.) and; 
identifying, by the one or more processors, a context item corresponding to the task in the electronic record and practice management environment (Paragraphs [0046]-[0049] and [0059] discuss identifying a time for the task and the priority of the task, construed as a context item. Paragraphs [0060]-[0067] discuss that instructions, pain levels, injection site, etc., associated with the order/task are identified, also construed as a context item.); 
in response to identifying the information item, the object item, the decision item, the action item, and the context item, displaying, by the one or more processors, an interactive mapping between the task and the information item, the object item, the decision item, the action item, and the context item on a display of a client device (Fig. 5 and paragraphs [0058]-[0059] show and discuss displaying the task on a display device, which may be interacted with, in accordance with the identified information, construed as an interactive mapping between the identified items and the task.);
receiving, by the one or more processors, a first tap on the task on the display of the client device; in response to the receiving the first tap, displaying, by the one or more processors, the information item, the decision item, the action item, and the context item in a linear arrangement on the display of the client device (Fig. 5-8 and paragraphs [0060]-[0067] show and discuss receiving a drill down selection of a task on screens 110, 172, construed as a tap, which causes the display of the task/order details screen 142, 162, 174 showing the patient information, task type, medication, procedure or test information, the order information, the pain level, injection site, or instructions and the time information in a linear arrangement.);
receiving, by the one or more processors, a second tap on the task on the display of the client device (Fig. 6-8 and paragraphs [0060]-[0067] show and discuss receiving a second drill down selection of a task/order detail screen 142, 162, 174, construed as a second tap.); and 
in response to receiving the second tap, displaying, by the one or more processors, an intelligent action card (IAC) authorized to carry out the action item (Fig. 6-8 and paragraphs [0060]-[0067] show and discuss that receiving a drill down selection of a task/order detail screen 142, 162, 174, displays screens 140, 160 and 170 which are used/authorized to perform the actions such as document injection site, document pain levels or perform a protocol. The screens 140, 160 and 170 are construed as intelligent action cards.).

Regarding claim 3, Abou-Hawili further discloses in response to receiving the second tap, displaying, by the one or more processors, first contextual information corresponding to the information item, the decision item, the action item, and the context item on the display of the client device (Figs. 6-8 and paragraphs [0060]-[0067] show and discuss receiving a second drill down selection of a task/order detail screen 142, 162, 174 causes the display of pain levels, injection sites, procedures, protocols and/or policies related to the task on screens 140, 160, 170, construed as first contextual information corresponding to the information item, the decision item, the action item, and the context item.) 

Regarding claim 4, Abou-Hawili further discloses: receiving, by the one or more processors, a third tap on the task on the display of the client device; and in response to receiving the third tap, displaying, by the one or more processors, second contextual information corresponding to the first contextual information on the display of the client device (Figs. 6-8 and paragraphs [0060]-[0067] show and discuss receiving a selection of an indicators on screens 140, 160, 170, construed as a third tap, which causes the display of injection sites, pain level and/or instructions related to the task and which corresponds to the procedures, protocols and/or policies, construed as second contextual information related to the first contextual information.).

Regarding claim 5, Abou-Hawili further discloses wherein the client device receives the first tap before the second tap, the first tap before the third tap, and the second tap before the third tap (Figs. 5-8 show that the first drill down selection is performed before the second drill down selection and that the second drill down selection is performed before the selection of the indicator.).

Regarding claim 6, Abou-Hawili further discloses receiving, by the one or more processors, a plurality of weights to assign to the information item, the decision item, the action item, and the context item (Paragraphs [0051]-[0052], [0059] [0074] and [0082] discuss that the tasks and associated items are assigns priorities, construed as a plurality of weights.).

Regarding claim 7, Abou-Hawili further discloses wherein the task includes prescribing medicine to a patient from a doctor (Paragraph [0046] discusses that the tasks include providing prescribed medication to patients which involves prescribing the medication to a patient from a doctor.).

Regarding claims 8, 10-15 and 17-20: all limitations as recited have been analyzed and rejected with respect to claims 1 and 3-7.  Claims 8 and 10-14 pertain to a system, corresponding to the computer-implemented method of claims 1 and 3-7. Claims 15 and 17-20 pertain to a non-transitory computer-readable medium, corresponding to the computer-implemented method of claims 1 and 3-6. Claims 8, 10-15 and 17-20 do not teach or define any new limitations beyond claims 1 and 3-7; therefore claims 8, 10-15 and 17-20 are rejected under the same rationale.

Regarding claims 21, Abou-Hawili further discloses wherein the first tap is received directly before the second tap, and the second tap is received directly before the third tap (Figs. 5-8 shows that the first drill down selection to get from screens 110, 172 to screens 142, 162, 174 is performed directly before the second drill down selection and that the second drill down selection to get from screens 142, 162, 174 to screens 140, 160, 170 is performed directly before the selection of the indicators 154, 166, 184.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Abou-Hawili et al. (U.S. Pub. No. 2017/0004261) in view of Gunning et al. (U.S. Pub. No. 2009/0133027).
Regarding claim 22, Abou-Hawili does not appear to explicitly disclose assigning a first weight of the plurality to the information item; assigning a second weight of the plurality to the decision item; assigning a third weight of the plurality to the action item; and assigning a fourth weight of the plurality to the context item.
Gunning teaches that it was old and well known in the art of task management at the time of the filing to perform assigning a first weight of the plurality to the a first item; assigning a second weight of the plurality to the second item; assigning a third weight of the plurality to the third item; and assigning a fourth weight of the plurality to the fourth item (Gunning, paragraph [0034] discusses that a user's task order adjustment is incorporated into the project management task prioritization system. In some embodiments this is done by adjusting the weight or application of the factors associated with each task prioritization factor (i.e. task items such as action, information, objective, context, etc.). The task prioritization factors are the factors that affect or determine the priority of the project's tasks. This is done to update the task order kept by the project management task prioritization system, e.g., the task list provided to the user.).
Therefore, it would have been obvious to one of ordinary skill in the art of task management at the time of the filing to modify the prioritization/weighting of Abou-Hawili to include assigning a first weight of the plurality to the information item; assigning a second weight of the plurality to the decision item; assigning a third weight of the plurality to the action item; and assigning a fourth weight of the plurality to the context item, as taught by Gunning, in order to update the task order of the task list provided to the user.

Response to Arguments
Applicant's arguments filed August 3, 2022 regarding claims 1, 3-8, 10-15 and 17-22 being rejected under 35 U.S.C. §102/103 have been fully considered but they are not persuasive.
Applicant argues that Abou-Hawili does not show, disclose, teach or suggest the added limitation of claim 1 and specifically that Abou-Hawili does not disclose interface elements that are authorized to carry out an action item as claimed. However, as discussed above, the screens 140, 160 and 170 are used to carry out actions such as document pain levels, document injection sites, and provide authorized protocols to complete a task. Applicant also argues that Abou-Hawili only displays lists of tasks previously performed and instructions to implement actions. However, that tasks are not necessarily completed as indicated by screens 142, 162 and 174.

Applicant does not provide any separate arguments for claims 3-8, 10-15 or 17-22

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686